 In the Matter of PINAUD, INCORPORATEDandMARY ROSENCase No. C-2561.=Decided July 12,1943DECISIONANDORDEROn March 25, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent,Pinaud, Incorporated; had engaged in and was engaging in unfairlabor practices and recommending that it cease aid desist therefromand take certain affirmative action as set out in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the respondent had not engaged in certain other unfair laborpractices and recommended the dismissal thereof.Thereafter, therespondent filed a memorandum excepting to the Intermediate Re-port.Oral argument, in which the respondent participated, washad before the Board on April 20, 1943.The Board has consideredthe rulings of the Trial Examiner at the hearing and finds that noprejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptions,and the entire record in the case and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the fol-lowing modifications :1.Upon Rosen's refusal to work as a strikebreaker on September23, 1942, she was summoned to the personnel office, given her wages,including a week's severance pay, and without anything more, was,in effect, directed to leave the premises.The following day she filedthe charges instituting this proceeding.The strike was terminatedon October 12 and all the other employees returned to work.So faras the record shows, Rosen did not apply for reinstatement with theother strikers.The respondent was not required on September 23 to permit Rosento remain on the job and at the same time to refuse to do its lawfulbidding.'Under the circumstances presented on that date the re-spondent was privileged, as an incident of an employer's right toreplace economic strikers, to give Rosen an election either to work asIMt. ClemensPottery Company, etc,46 N L. R. B. 714.51 N. L. R. B., No. 53.235 236DECISIONSOF NATIONALLABOR RELATIONS BOARDinstructed or not to work and leave the premises.However, it wasnot permitted to discharge or otherwise to discriminate against herfor her participation in the strike.By its conduct, however, thei espondent plainly indicated to Rosen that it would have been futilefor her to apply for reemployment at the end of the strike.Wefind, therefore, that the respondent refused to give Rosen furtheremployment on and after October 12; 1942, because she engaged inconcerted activities, and we shall order the respondent to reinstate herwith back pay as of that date.2.The respondent contended that its conduct as to Rosen did notdiscourage membership in the Union and that, therefore, the com-plaint should be dismissed.The Trial Examiner properly rejectedthis contention.Any conduct which is directed against concerted orunion activity intrinsically and necessarily discourages membershipin labor organizations and also discourages participation in the con-certed activities guaranteed employees under Section 7 of the Act.We find that the respondent's conduct toward Rosen manifestly con-stituted discouragement of union membership and the right "to en-gage in concerted activities" not only, of Rosen but of all her fellowemployees.2ORDERUpon the entire'record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, Pinaud, Incorporated,New York City, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discharging, refusing to reinstate, or in any other mannerdiscriminating in regard to the hire and tenure of employment of itsemployees, because they engaged in concerted activities or othermutual aid or protection, and thereby discouraging membership ina labor organization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Offer to Mary Rosen immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to herseniority and other rights and privileges;2Matter of Walt Disney Productions,48 N. L. R., B. 892. PINAUD, INCORPORATED237(b)Make whole Mary Rosen for any loss of pay she may havesuffered by reason of the respondent's discrimination against her, bypayment to her of a sum of money equal to that which she normallywould have earned as wages from October 12, 1942,to the date ofrespondent's offer of reinstatement,less her net earnings during saidperiod;(c) Immediately post in conspicuous places throughout its plant,and maintain for a period of at least sixty(60) consecutive daysfrom the date of posting, notices to its employees stating :(1) thatthe respondent will not engage in the conduct from which it is or-dered to cease and desist in paragraphs 1 (a) and(b) hereof; (2)that the respondent will take the affirmative action set forth inparagraphs 2 (a) and(b) hereof; and(3) that the respondent'semployees are free to become or remain members of Cosmetic, Soap &PerfumeryWorkers,Local No. 20642,A. F. ofL., or any other labororganization, or to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,and thatthe respondent will not discriminate against any employee becauseof membershipin or activityon behalf of that organization, orbecause he engaged in concerted activity for the purpose of collectivebargainingor other mutual aid or protection;(d) Notify the Regional Director for the Second Region in writingwithin ten(10) days frgm the date of this Order what steps therespondent has taken to comply herewith.CHAIRMAN Miraas;concurring in part and dissenting in part :I agree that the respondent,by its conduct towards Rosen, plainlyindicated a purpose to deprive her of her normal expectancy of reem-ployment and thereby rendered it futile for her to apply for reinstate-ment on October 12, the date of the termination of the strike.And, Iconcur in the finding that the respondent refused to give Rosen furtheremployment on and after that date because of her concerted activity.I would find, however,as did the Trial Examiner, that the discrimi-nation against Rosen first occured on September 23, the date on whichshe was admittedly discharged.Prior to that date Rosen had en-deavored to maintain a neutral positionwithrespect to the labor dis-pute existing at the plant.She had performed her normal duties initdepartment not involved in the controversy and remained aloof fromthe strike.On September 23, however,the respondent ordered her tohelp perform the work of the strikers,thus attempting to force Rosento abandon her neutrality and align herself against the strikers.ThisRosen refused to do and was immediately discharged.WhetherRosen's conduct in the matter is viewed as placing her in the status ofa striker or as a further manifestation of her resolution to remainneutral,I consider her attitude in this regard as fully consonant with 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of the Act in that it tends to localize labor disputes andprevent them from spreading to employees not directly and originallyinvolved.Consequently I believe that the policies of the Act requirethat an employee who seeks to remain neutral during a strike shall bepermitted to do so free from coercion and discrimination by the em-ployer.Here coercion and discrimination of the most drastic kindwas imposed upon Rosen because of her refusal to perform the workof a striker.Accordingly, I would find that she was discriminatorilydischarged on September 23 and would order her reinstated with backpay from that date.INTERMEDIATE REPORTMr. Sidney Reitman,for the Board.Proskauer, Rose, Koetz & Mendelsohn, by Mr. Nathaniel H. Janes,of NewYork, N. Y., for the respondent.STATEMENT OF THE CASEUpon a charge duly filed on September 24, 1942, by Mary Rosen, an individual,herein called Rosen, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Second Region (New York, New York),issued its comvplaint dated February 17, 1943, against Pinaud, Incorporated,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commence within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint, togetherwith notice of hearing thereon, were duly served upon the respondent and Rosen.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on or about September 23, 1942, discharged MaryRosen and thereafter refused to reinstate her, for the reason that she engagedin concerted activities for the purposes of collective bargaining or other mutualaid or protection, in that she refused to perform the work regularly performedby employees who were then on strike; and (2) thereby, and by urging, per-suading, threatening and warning its employees to refrain from assisting theCosmetic, Soap & Perfumery Workers, Local No. 20642, A. F. of L., interferedwith, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act'The respondent thereafter filed its answer, admitting the allegations of thecomplaint with reference to the nature of its business but denying the com-mission of any of the unfair labor practices alleged.Pursuant to notice, a hearing was,held in New York, New York, on March 1and 2, 1943, before the undersigned, Bernard Cushman, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel, and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the close of the Board's case,counsel for the respondent moved to dismiss the complaint.The motion wasdenied.I The complaint made reference to "the Union." The evidence shows that reference to"the Union" was intended to designate Cosmetic, Soap & Perfumery workers, Local No.20642, A. F. of L., herein called the Union. PINAUD, INCORPORATED239Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Pinaud, Incorporated, is a New York Corporation, main-tainingits principal office and place of business in New York City, New York,where it is engaged in the manufacture, sale and distribution of toilet goodsand related products.During the period from July 1, 1942, to February 1, 1943,the respondent purchased more than $70,000 worth of raw materials for usein the manufacture of its products.The principal proportion of the raw mate-rials sopurchased consisted of compounds and raw materials for toilet goodsand package accessories.Approximately 20 percent of these raw materialswas shipped from points outside the State of New York to the respondent'splace of business within the State of New York.During the same period, therespondent sold finished products of a value of more than $300,000.Approxi-mately 80 percent of these finished products was sold and shipped to pointsoutside the State of New York. The respondent admitted, for the purpose ofthese proceedings, that it is engaged in commerce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESMary Rosen was hired by the respondent on October 6, 1941, as a perpetualinventory or stock record clerk in the production manager's office.There werethree or four people employed in that office.Her duties involved the makingout of requisitions for supplies, and the making of entries in stock record bookswith reference to the amount of stock received and breakage. In addition,she was required to enter into the finished stock record book the amounts ofthe various items manufactured and shipped by the respondent from day to day.In April 1942, Rosen took over the duties of John Kaneeley, whom she hadpreviously assisted, and received, on April 6, 1942, an increase in salary in theamount of $4.On September 16, 1942, the Union went on strike. The employees involvedwere those in the shipping department, and the factory production and mainte-nance departments.Counsel for the Board stated that there was no con-tention that the strike was caused by unfair labor practices.The strike termi-nated on October 12, 1942.Rosen testified that on September 21, Charles Dolimier, production managerof the respondent, told her he was going to ship merchandise to fill certainorders, and that, with the aid of Pierre Carpentier 2 and others, he would break"this Goddam strike.Rosen testified further that on the morning of September23 at about 9: 30, Dolimier stated to her, "Miss Rosen, you can be very helpfultome in the shipping room." According to Rosen, Dolimier further said thatRosen could be helpful in making out freight bills and bills of lading.Rosentestified that she protested that she was unfamiliar with the work; thatDolimier said that the work was easy and that he would show her how to carryon the work ; that she answered that she would do any work in the office, butwould not go into the shipping room ; that Dolimier then stated, "Well, wewill see."Rosen further testified that about an hour later Dolimier called onthe telephone and asked her to come down to the shipping room immediately ;that she protested that she was busy with the books at that time, but that2 Sales manager of the respondent. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDDolimier stated, "I need you more than the books" ; that she then asked,"What do you need me for?" and that Dolimier replied, "I need you here to helpme."According to Rosen, she then refused to come down and, when Dolimierasked the reason for her refusal, said, "because I don't want to be a strikebreaker."Within the next fifteen minutes Rosen was called to the personneloffice and discharged.Emma Kullman 3 testified that she overhead the firstconversation between Rosen and Dolimier on the morning of September 23 inthe office of the production manager.Kullman testified that Dolimier statedthat he would expect Rosen to go down to the shipping department 'and helphim, and that Rosen said she could not go down in the shipping room becauseshe would not be a strike breaker.Killman testified further-that she overheardRosen's end of the subsequent telephone conversation, and that Rosen statedthat she would not go down to the shipping room "because that was the workof the strikers."With reference to the conversation of September 21, Dolimier denied that hestated he would break "this Goddain strike".Dolimier testified, on the otherhand, that, with reference to the first conversation of September 23, he stated toRosen, "You could help me greatly accelerating the balancing of the books, becauseImight need them".According to Dolimier, Rosen said she would get thebooks ready as soon as possible.Dolimier testified further that, with referenceto the subsequent telephone conversation, he requested Rosen to bring the booksof finished stock down to the shipping room immediately, and that Rosen refused.Pierre Carpentier testified that he was present in the shipping room at the timeof the telephone conversation between Dolimier and Rosen, that he overheard.Dolimier's end of the conversation, and that Dolimier requested Rosen to bringthe finished stock book down to the shipping room at once, and that nothing elsewas said.While Dolimier testified, on direct examination, that the content of the tele-phone conversation was limited to a request on his part that Rosen bring downthe finished stock books to the shipping room, and a refusal on the part ofRosen, on cross-examination, he admitted that Rosen stated, in reply to hisrequest, that the books were not completely balanced, and that he had told Rosenthat she could finish balancing the books in the shipping room.When questionedby counsel for the Board as to whether or not he had complained to Kullmanabout the nature of her work, Dolimier first stated that "Probably I did," andthereafter stated, "I did, certainly."Rosen had never been asked to work in the,shipping room before.In view of the contradictions in Dolimier's testimony, and in view of thefact that the undersigned was unfavorably impressed by the lack of franknessin his testimony, the undersigned does not credit his version of these conversa-tions.Dolimier himself testified that the telephone conversation with Rosenwas greater in scope than that outlined in the testimony of Carpentier,' whopurported to relate the entire conversation.. The undersigned finds that Carpen-tier was not a reliable witness, and does not credit his testimony.Dolimier denied that he had requested Rosen to make out freight bills and billsof lading in the shipping room. Both Rosen and Kullman testified to thecontrary.The undersigned has found that Dolimier was not a credible witness.The record shows that, at this time, Carpentier was working on freight bills andbills of lading in the shipping room. Such evidence is not, however, in theopinion of the undersigned, incompatible with a resquest to Rosen to assumethose duties.The undersigned finds that the conversations took place substan-tially as testified to by Rosen.3Kullman was hired in May 1942 to assist Rosen in the production manager's office. PIIAUD,INCORPORATED241The respondent contended that Rosen was inefficient in the performance of herwork.Aceording to Dolimier,Rosen failed to record promptly in the finishedstock bookthe amounts of finished stock on hand of each item manufactured ordistributed by the respondent.From 3 to 7 days after the shipment of goods,invoices showing the amount.and nature of the items shipped reached the officeof the production departmentItwas the duty of Kullman to make an entry inthe finished stock book of the amount of each item shipped,as reflected by theinvoices.It was the duty of Rosen,who was responsible in general for keepingthe finished stock book up to date, to record the balance of the finished stock onhand after deducting the amount of the items shipped from the amount produced.According to the testimony of Dolimier, during the months of June, July andAugust, he had each month complained to Rosen about her neglect in keeping thebooks posted and the balancesrecordedas soon as possible after receipt of theinvoices.Dolimier testified that in August'or September,he had complainedtoMr. Reliant,treasurer of the Company,concerning Rosen's delinquency inrecording the balances on the finished stock books : that on each occasion he hadwarned her that failure to perform this duty would result in her discharge ; that,in the middle of September, he had again found that the finished stock books werenot up to date, and that he had told her that this statement would constitute afinal warning.Dolimier further testified,and the respondent contended, thatRosen's alleged tardiness in this respect,plus her failure to obey his request tobring thefinished stockbooks down to the shipping room, constituted the causesfor her discharge on September 22Rosen testified that ordinarily the books were balanced only at the end of eachmonth, that this had been the procedure during the course of her employmentwith the Company, and that Dolimier had never criticized her for tardiness inregard to the balancing of the finished stock books. She testified that, in fact,sometime in July Dolimier had praised her for the quality and quantity of herworkRosen testified further that Reliant had told her that when, due topressure of work, she was unable to balance the finished stock books promptly,she should send the books up to the seventh floor, where the general office of theCompany was situated, in order that the comptometer operator might computethe balances.The record shows that frequently invoices reflecting shipmentsdid not reach the office of the production manager for a period of from 3 to 7days subsequent to the date of shipment.Dolimier admitted that, on occasion,the books had been. sent to the seventh floor for balancing, but stated that thiswas not ordinarily the procedure.Before the books could be balanced the shipments of the various items wererecorded.One of Kullman's duties was to post the amounts of the shipmentsin the finished stock books.Kullman testified that frequently she was late ingetting the amounts of shipments posted, because of the pressure of other work,and denied, although Dolimier testified to the contrary, that Dolimier had evercomplained that she was too slow in posting. As related above,'Dolimier'stestimony in connection with complaints made to Kullman was not convincing.Kuliman testified under supoena.The undersigned credits the testimony ofKullman.It is to be noted that,when Dolimier became production manager, he wasinstrumental in obtaining a $5 raise for Rosen.During the 2 months' period priorto the receipt of this raise, Dolimier had worked in the production office andobviously had an opportunity to observe the quality of Rosen'swork.Theevidence is uncontradicted, and the undersigned finds that Rosen frequentlyworked overtime during the period from May until the date of her discharge, and 242DECISIONSOF NATIONALLABOR RELATIONS BOARDthat this was the busiest season of the year for the respondent.4Under all thesecircumstances,the undersigned credits the testimony of Rosen and Kullman, andfinds that Rosen was not inefficient,and that,in any event, the alleged inefficiencydid not motivate the respondent in her discharge.The respondent contends- that,in any event,it discharged Rosen because sherefused to perform work which was assigned to her, and that such refusalconstituted insubordination justifying her discharge.The question is thuspresented as to whether Rosen's assistance to the strikers, rendered through herrefusal to work, is protected activity within the meaning of-the ActsBy herrefusal to perform the work of a striker Rosen, in that respect, joined the strike,becoming in effect a partial strikersA strike or a partial strike is a form ofconcerted activity that is protected under the Act.The discharge of Rosen forengaging in such activity constituted a violation of Section 8 (3).7The record shows that, since September 1, 1938, the Union has had annualclosed shop contracts with the respondent, and that a closed shop contract,executed subsequent to the discharge, was in existence as of the time of the hear-ing.The uncontradicted testimony shows further that every employee eligiblefor membership in the Union was, in fact, a member of the Union as of the timeof the hearing.The respondent contends that on this state of the record, thereis a failure of proof that the discharge of Rosen discouraged membership in theUnion, and that consequently, the complaint must be dismissed. Such a conten-tion is without merit.While the discouraging effect of the discharge may notmanifest itself immediately under these circumstances, the possibility that sucheffects will be demonstrated in the future is not foreclosedIndeed, a dischargewhich is directed against concerted or union activityperse discourages member-ship in the labor organization involved.'As the Court stated inN. L. R. B. v.John Englehorn & Sons(C. C. A. 3) decided March 1, 1943:All that need be established to show a violation of Sec. 8 is conduct by anemployer which is defined therein as an unfair labor practice.That sectiondoes not require proof that the proscribed conduct had its desired effect.'4 Rosen testified without contradiction that shortly before the strike Dolimier told herthat the production office was shorthanded.6There is no evidence that Rosen was a member of the Union.Lack of membershipin the Union,or ineligibility for membership, is immaterial.Non-union members mayjoin sympathetically in the activity of a union in which they are not eligible for membership,without relinquishing the protection afforded by the Act. SeeMatter of Club Troika, Inc.and Hoteland Restaurant Employees Alliance, Local 781, et al., 2N.L.It. B.90, 94;N. L. R. B. v. Bales-Coleman LumberCo, 98 F. (2d) 18 (C. C. A. 9) enf'gMatter of Biles-Coleman Lumber Company,4 N. L. It. B 679.,BMatter of Harnischfeger Corporation and Amalgamated Association of Iron, Steel andTin Workers, 9 N.L. It. B. 676;Matter of Cudahy Packing CompanyandLocal Union No.60,United Packing House Workers of America, Packinghouse Workers Organizing Commit-tee,29 N L. It. B. 837, 868;Matter of Niles Fire Brick CompanyandUnited Brick Work-ers, L.I.U. No.198, 30 N L. It. B,426;Rapid Roller Companyv.N. L RB ,126 F. (2d)452 (C.C.A. 7), remanding to adduce additional evidence in proceedings to enforce 33N. L R B. 557.iRapid Roller Company V. N. L. R. B.,126 F.(2d) 452(C. C. A 7),remanding to ad-3uce additional evidence in proceedings to enforce 33 N. L. R. B. 557;Matter of Niles FireBrick Company,30 N. L.R. B 426._8 The respondent citesStonewall Cotton Mills v. N. L. R. B.,129 F. (2d) 629(C. C. A.5),Mod. 36, N L.R. B. 240, in support of its contention.That decision,so far as it ismaterial here, was modified by that Court on petition for rehearing in 129 F. (2d) 633.9Rapid RollerCompany v. N. L R. B.,126 F. (2d) 452 (C. C. A. 7),remanding toadduce additional evidence in proceedings to enforce33 N. L.It. B. 557;N. L. R. B. v.Aintree Corporation(C.C. A 7),132 F.(2d) 469, 11 LRR 385; see alsoN. L. R. B. v.Baldioin Locomotive Works,128 F.(2d) 39, 50(C. C. A. 3), enf'g 20 N. L.It. B. 1100. PINAUD, INCORPORATED243It is clear and.the undersigned finds that Rosen was discharged because sheengaged in concerted activity for the purposes of collective bargaining and othermutual aid and protection.By discharging Rosen for the aforesaid reasons, therespondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section 8 (1) of the Act.The un-dersigned further finds that the respondent has discouraged membership in alabor organization, and has discouraged concerted activity by its employees forthe purposes of collective bargaining and other mutual aid and protection, bydiscriminating in regard to the hire and tenure of employment of Mary Rosen.III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section II above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.IV.THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been further found that the respondent discharged Mary Rosen becauseshe engaged in concerted activity for the purposes of collective bargaining or othermutual aid and protection. It will therefore be recommended that the respond-ent offer her immediate and full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniority and other rights andprivileges.It will be further recommended that the respondent make her wholefor any loss of pay she may have suffered by reason of the respondent's dis-crimination against her, by payment to her of a sum of money equal to theamount she would normally have earned as wages from the date of her dischargeto the date of the offer of reinstatement, less her net earnings 10 during saidperiodNo evidence was introduced to support the allegations of paragraph 7 of thecomplaint.The undersigned will recommend that the complaint be dismissed,insofar as it alleges that the respondent urged, persuaded, threatened and warnedits employees to refrain from assisting the Union.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of MaryRosen because she engaged in concerted activities for the purposes of collectivebargaining or other mutual aid and protection, thereby discouraging membershipi0 By "net earnings" is meant earnings less expenses, such as for transportation,' room,and board, incurred by an employee in connection with obtaining work and working else-v here than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossett Lumber Company, and United Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.540612-44-vol. 51-17 244DECISIONS OF NATIONAL-LABOR RELATIONS BOARDin a labor organization,the respondent has engaged in and,is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.The respondent has not urged, persuaded, threatened or warned its em-ployees to refrain from assisting Cosmetic, Soap & Perfumery Workers, LocalNo. 20642, A. F. of L.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7)' of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersignedrecommends that the respondent, Pinaud, Incorporated, New York,New York, its officers, agents, successors and assigns shall :1.Cease and desist from :(a)Discharging, refusing to reinstate, or in any other manner discriminatingin regard to the hire and tenure of employment of its employees, because theyengaged in concerted activities or other mutual aid and protection, and therebydiscouraging membership in a labor organization ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or'other mutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Offer to Mary Rosen immediate and full reinstatement to her former orsubstantially equivalent position, without, prejudice to her seniority and otherrights and privileges ;(b)Make whole Mary Rosen for any loss of pay she may have suffered byreason of the respondent's discrimination against her, by payment to her of asum of money equal to that which she normally would have earned as wagesfrom the date of her illegal discharge to the date of respondent's offer of rein-statement,lessher net earnings 11 during said period.(c) Immediately post in conspicuous places throughout its plant, andmaintaiirfor a period of at least sixty (60) consecutive clays from the date of posting,notices to its employeesstating:(1) that the respondent will not engage in theconduct from which it is recommended that it cease and desist in paragraph I(a) and(b) of these recommendations; (2) that the respondent will take theaffirmativeaction set forth in paragraph 2 (a) and (b) of these recommenda-tions; and(3) that the respondent's employees are free to become or remainmembers ofCosmetic, Soap & Perfumery Workers, Local No. 20642, A. F. of L.,or any other labor organization, or to engage in concerted activities for the pur-poses of collectivebargainingor other mutual aid and protection, and that therespondent will not discriminate against any employee because of membership,in or activity on behalf of that organization, or because he engaged in concertedactivity for the purposes of collectivebargainingor othermutualaid or pro-tection ;See footnote 10,supra PINAUD, INCORPORATED245(d ), Notify the Regional Director for the Second Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is further recommended that paragraph 7 of the complaint be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaidRules and Regulations, file with the Board, Shoreham Building, Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon, to-gether with the original and four copies of a brief in support thereof.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.BERNARDCUSHMAN,Trial Examiner.Dated March 25, 1943.